Citation Nr: 1449345	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an effective date earlier than June 22, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC (i.e., the Appeals Management Center), which granted service connection for PTSD and assigned a 100 percent rating, effective June 22, 2004.  The Veteran appealed, seeking both an earlier effective date for the award and a higher initial rating, but was informed in March 2012 by the Reno, Nevada RO (which is currently handling the appeal) that as he was assigned the maximum allowable schedular rating for PTSD, his notice of disagreement with the March 2011 rating decision was accepted only as to the effective date that was assigned.    

The Board notes that this case was previously before it in October 2009, in regard to the underlying claims of service connection for PTSD and bilateral hearing loss.  The Veteran was also represented at that time by Disabled American Veterans (DAV).  In a July 2010 statement, he withdrew his appeal regarding bilateral hearing loss, which is therefore no longer in appellate status for consideration by the Board.  In November 2010, he canceled his power of attorney in favor of DAV, thereby desiring to proceed without representation.  In October 2009, the Board remanded the PTSD claim, in part to order development on a claim of service connection for a psychiatric disorder other than PTSD, because the record contained various psychiatric diagnoses arising from the same symptoms for which the Veteran sought benefits (i.e., the PTSD claim).  In light of the subsequent award of service connection for PTSD and assignment of a permanent, maximum allowable rating for a psychiatric disability, the Board considers a claim for a psychiatric disability other than PTSD to be resolved, with no further action necessary.     


FINDINGS OF FACT

1.  On March 6, 2002, the Veteran filed an initial claim of service connection for PTSD; in support of the claim, evidence was received including statements of the Veteran regarding stressors experienced during service in Germany, medical evidence documenting a diagnosis and treatment of PTSD prior to March 2002, and service department records showing the Veteran served as a radio teletype operator in Germany from July 1962 to January 1963.

2.  In conjunction with the initial claim in March 2002, the Veteran provided general information concerning stressors during his service in Berlin, Germany in 1962, to include exchanging small arms fire with East German guards at the Berlin wall, being in close proximity to bombing attacks with constant fear of injury, and being surrounded by East German soldiers waiting to attack during the period of the Cuban Missile Crisis, which invoked feelings of fear and helplessness; at that time, VA did not seek corroboration of such stressors by the service department. 

3.  The Veteran's initial claim of service connection for PTSD was denied by the RO in a November 2002 rating decision, based on the lack of evidence to corroborate or confirm any specific stressor event(s) in service.

4.  On June 22, 2004, the Veteran filed an application to reopen his claim of service connection for PTSD, and such application was initially denied by rating decisions in November 2004, December 2004, and September 2007; an October 2009 Board decision ultimately determined that new and material evidence had been presented to reopen the claim of service connection for PTSD, on the basis of additional statements and internet information and news articles submitted by the Veteran, and remanded the claim for further development and adjudication on a de novo basis.  

5.  In a March 2011 rating decision, the RO (Appeals Management Center) granted service connection for PTSD, effective June 22, 2004, based on statements of the Veteran, an amended regulation (38 C.F.R. § 3.304(f)(3)) allowing the Veteran's lay statements alone to establish occurrence of a stressor related to hostile military or terrorist activity, and a June 2009 VA outpatient note wherein the examiner linked the Veteran's symptoms of PTSD to his alleged in-service stressors related to fear of hostile military or terrorist activity.  

6.  Service personnel and department records added to the file after the RO initially denied the Veteran's claim of service connection for PTSD in November 2002 were not relevant.  


CONCLUSION OF LAW

An effective date earlier than June 22, 2004, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(r), 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Notably, a statement of the case (SOC) in March 2012 properly provided the Veteran notice on the "downstream" issue of entitlement to an earlier effective date for the award.

Further, VA has obtained service personnel records, VA records of the Veteran, and records from the Social Security Administration, in connection with the underlying claim of service connection.  Also, in relation to substantiating the service connection claim, VA attempted to corroborate alleged stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  On the claim for an earlier effective date for the grant of service connection for PTSD, VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case do not involve a medical question.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b). 

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim. 

Facts and Analysis

The Veteran claims that the effective date for his award of service connection for PTSD should be earlier than June 22, 2004.  He has offered no reasons in support of his claim.  

On March 6, 2002, the Veteran filed an initial claim of service connection for PTSD.  In April 2002 and May 2002, he furnished general statements relative to stressors he experienced while he served in Germany, to include exchanging small arms fire with East German guards at the Berlin wall, being in close proximity to bombing attacks with constant fear of injury, and being surrounded by East German soldiers waiting to attack during the period of the Cuban Missile Crisis, which invoked feelings of fear and helplessness in him.  Additional evidence obtained included VA medical evidence showing that beginning in late 2001 the Veteran was seen at the VA and diagnosed with PTSD.  Also, service department records showed the Veteran had served as a radio teletype operator in Germany from July 1962 to January 1963.  The RO did not seek any corroboration of the Veteran's stressors through the service department.  

In a November 2002 rating decision, the RO denied the Veteran's claim of service connection for PTSD, finding that there was insufficient evidence of a stressful event that could be confirmed through the military.  Although his statements were accepted as a truthful account of events as he perceived them, it was noted that his personnel records contained no evidence of medals that VA recognized as being reasonably supportive evidence of a stressor event occurring during active duty.  The RO also noted that there was no evidence in the service treatment records to show that he sought treatment for report of anxiety or depression as a result of any stressful event or for any injuries incurred during combat, armed conflict, or a riot type event.  The Veteran was notified of the rating decision in December 2002 but did not initiate an appeal of the decision.  

On June 22, 2004, the Veteran filed an application to reopen his claim of service connection for PTSD.  He provided the additional statements, internet information, and news articles relating to the tense circumstances that existed at the time he was stationed in Berlin, Germany in 1962.  The RO denied his application to reopen the claim in rating decisions in November 2004, December 2004, and September 2007, which the Veteran appealed to the Board.  The Board in an October 2009 decision determined that new and material evidence had been presented to reopen the claim of service connection for PTSD, on the basis of the Veteran's additional statements, internet information, and news articles, and remanded the claim for further development and adjudication on a de novo basis.  

Following development of the claim, the RO (Appeals Management Center) granted service connection for PTSD, effective June 22, 2004.  The RO's award was specifically based on the following:  the service personnel records of his military occupational specialty and service in Germany from July 1962 to January 1963, which were of record at the time of the initial adjudication of his claim in 2002; statements of the Veteran relative to his state of stress and feelings of fear and terror while stationed in Germany; a regulation of 38 C.F.R. § 3.304(f)(3), which was amended in July 2010 to allow for a veteran's lay statements alone to establish occurrence of a stressor related to hostile military or terrorist activity; and a June 2009 VA outpatient note wherein the examiner linked the Veteran's symptoms of PTSD to his alleged in-service stressors related to fear of hostile military or terrorist activity.  

As earlier noted, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  In the present case, the claim by which the Veteran was granted service connection for PTSD, which led to the current appeal for an earlier effective date, was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 Fed. Cir. 2005).  As noted, on June 22, 2004, the RO received the Veteran's application to reopen the previously denied claim of service connection for PTSD.  Otherwise, the evidence does not reflect any written communication from the Veteran prior to June 22, 2004 that may be interpreted as a formal or informal claim to reopen the previously disallowed claim for service connection for PTSD.

The Board has also considered whether the provisions of 38 C.F.R. § 3.156(c) are for application in the present case, and whether they would allow for reconsideration of the Veteran's original claim for service connection and a possible legal basis for an earlier effective date for the grant of service connection for PTSD.  The provisions of 38 C.F.R. § 3.156(c) are for application when "relevant" service department records, not previously associated with the claims file, are located and made available for review.  As earlier noted, such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met.  38 C.F.R. § 3.156(c)(1)(i).  Where an award is made based "all or in part" on the records identified by paragraph (c)(1) of this section, it is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

As stated above, service personnel and treatment records were on the file at the time of the November 2002 rating decision.  However, additional service personnel records were received in connection with the application to reopen the claim of service connection for PTSD.  Furthermore, research was undertaken by JSRRC regarding the Veteran's unit history, in an attempt to corroborate his alleged stressors in Berlin (corroboration, however, was not obtained).  Thus, the application of 38 C.F.R. § 3.156(c) applies to these service personnel and department records.  

In the instant case, the Board emphasizes that the purpose of the personnel and department records is to corroborate stressors events alleged by the Veteran, in order to determine whether a psychiatric disorder (PTSD) was related to such events during service.  The personnel records received in March 2010 from the National Personnel Records Center and in December 2010 from the Veteran, as well as the response from the JSRRC in March 2010, merely show that the Veteran was sent with his unit to Germany in 1962, a fact that was previously substantiated and known from service records considered in conjunction with the initial adjudication of the claim in 2002.  The additional service records are superfluous.  They do not corroborate the Veteran's stressors, and the RO never relied upon them in awarding service connection for PTSD in March 2011.  In short, although these service records existed and had not been associated with the file when VA first decided the service connection claim in 2002, the Board deems them to be irrelevant.  Thus, as the service personnel and department records are not relevant, they do not warrant reconsideration of the Veteran's original claim of service connection for PTSD.

For the foregoing reasons, the Board finds that the Veteran did not attempt to reopen the claim for service connection for PTSD until a written request to do so was received on June 22, 2004.  That reopened claim was ultimately granted with the assigned effective date of June 22, 2004.  Given that the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, the criteria for an effective date earlier than June 22, 2004 for the grant of service connection for PTSD are not met.


ORDER

An effective date earlier than June 22, 2004, for the grant of service connection for PTSD, is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


